         Case 1:19-cr-00018-ABJ Document 115 Filed 05/22/19 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA
____________________________________
                                    )
UNITED STATES OF AMERICA,           )
                                    )
      v.                            )                 Crim. Action No. 19-0018 (ABJ)
                                    )
ROGER J. STONE, JR.,                )
                                    )
                  Defendant.        )
____________________________________)

                                              ORDER

       Upon consideration of defendant Roger J. Stone, Jr.’s Unopposed Motion for Permission

to Travel [Dkt. # 108], the motion is GRANTED.

       It is ORDERED that the defendant may travel to the United States District Court for the

Western District of Tennessee from June 6, 2019 to June 8, 2019 and to the United States District

Court for the Northern District of Illinois from July 18, 2019 to July 22, 2019. Defendant shall

provide Pretrial Services with a copy of this Order and his specific travel itinerary for each trip

prior to his departure from the Southern District of Florida. Defendant may not travel to any

locations aside from those set out above and must contact Pretrial Services within the first

business day by telephone upon his return.

       It is FURTHER ORDERED that defendant shall identify in any future motions for

permission to travel the cities or towns within each judicial district where he seeks to travel.

       SO ORDERED.



                                              AMY BERMAN JACKSON
                                              United States District Judge
DATE: May 22, 2019
